178 Ga. App. 836 (1986)
344 S.E.2d 756
MANGIAPANE
v.
THE STATE.
71940.
Court of Appeals of Georgia.
Decided April 24, 1986.
Stephen A. Land, for appellant.
Patrick H. Head, Solicitor, George R. Asinc, Assistant Solicitor, for appellee.
SOGNIER, Judge.
Appellant was convicted of driving under the influence of alcohol and appeals.
1. Appellant's sentence to confinement was probated and one of the conditions of probation was that appellant complete written requirements for Boy Scout merit badges on the subjects of traffic safety, law, and citizenship in the community. Appellant contends this condition of probation has no logical relationship to his offense or his rehabilitation, and is demeaning. We do not agree. The requirements imposed on appellant as a condition of probation relate to traffic safety, including problems associated with driving under the influence of alcohol, and other subjects related to becoming a law-abiding citizen in one's community. Thus, the condition of probation had rehabilitative value and served a useful purpose as an alternative to confinement. This condition was reasonable and we find no abuse of the trial court's broad discretion to impose conditions of probation. See Davis v. State, 172 Ga. App. 787, 790 (6) (324 SE2d 767) (1984).
2. Appellant contends the trial court erred by denying his motion to suppress the results of a breathalyzer test because a police officer persuaded appellant not to exercise his right to an independent blood alcohol test. This enumeration is not supported by the transcript, which shows that after requesting an independent blood test appellant was transported to Kennestone Hospital by a police officer. En route to the hospital the officer informed appellant that the hospital would draw his blood but would not test it; therefore, appellant would have to make his own arrangements to have the blood tested. This information was also related to appellant by the hospital staff, and appellant then elected not to have his blood drawn for the test. It is well-settled that this court will not consider factual representations in *837 a brief which are not supported by the transcript. Chamlee v. State, 166 Ga. App. 696, 697 (2) (305 SE2d 369) (1983).
Judgment affirmed. Banke, C. J., and Birdsong, P. J., concur.